Citation Nr: 0724969	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  97-30 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On appeal, in July 
2005, the Board denied service connection for schizophrenia.  
On further appeal, in March 2006, the U.S. Court of Appeals 
for Veterans Claims (Court) vacated the Board decision and 
remanded the matter for readjudication.  In August 2006, the 
Board remanded the matter for further evidentiary 
development.     


FINDING OF FACT

The veteran's pre-existing schizophrenia underwent chronic 
aggravation or increase in disability during active service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia on the 
basis of aggravation are met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is deemed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  However, where 
there is "clear and unmistakable" evidence that the injury 
or disease claimed pre-existed service, the issue is whether 
the disease or injury was aggravated during service.  38 
U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption 
of soundness is rebutted by clear and unmistakable evidence 
that the disease or injury pre-existed service and was not 
aggravated by service.

Pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation is not conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See, e.g., Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The burden to show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA General Counsel determined that VA 
must show by clear and unmistakable evidence that there is a 
pre-existing disease or disorder and that it was not 
aggravated during service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  
The Board is bound to follow General Counsel's precedent 
opinions.  38 U.S.C.A. § 7104(c) (West 2002).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit summarized the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon 
entry into service, the veteran is presumed 
to have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government may 
show a lack of aggravation by establishing 
that there was no increase in disability 
during service or that any "increase in 
disability [was] due to the natural progress 
of the" preexisting condition. 38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails 
to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will be made 
if a rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting disorder 
is noted upon entry into service, the veteran 
cannot bring a claim for service connection 
for that disorder, but the veteran may bring 
a claim for service-connected aggravation of 
that disorder.  In that case section 1153 
applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress of 
the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The record reflects that the veteran was diagnosed with 
schizophrenia before entering active service.  The pre-
existing nature of the veteran's schizophrenia is not the 
subject of contention in this appeal.  That is conceded and 
the record does not reflect clinical evidence to the 
contrary, although pre-existing schizophrenia was not 
"noted" in the October 1969 entrance medical examination 
report.  Thus, the central issue in this appeal is not 
whether the government met its onerous burden to show pre-
existing nature of the veteran's schizophrenia.  Rather, the 
issue is whether schizophrenia became chronically worsened or 
aggravated during active duty, from October 1969 to June 
1970, beyond the natural progress of the disease.  As 
discussed above, the government bears the burden to show lack 
of aggravation by clear and unmistakable evidence.  The basic 
purpose of the Board's August 2006 remand order was to obtain 
additional, more definitive clinical evidence on whether pre-
existing neuropsychiatric illness became chronically worsened 
or aggravated beyond a normal progression of the disease 
between October 1969 and June 1970.  

The record includes clinical evidence which, in the Board's 
view, tends to favor service connection based on aggravation 
of pre-existing schizophrenia.  The Board cannot conclude 
that the government has met its onerous burden to show lack 
of aggravation.  Accordingly, service connection is granted.   

In January 2004, Dr. M. Rao, a VA medical doctor, said that 
the veteran's schizophrenia "had become more symptomatic 
under stress while in service," but also said that her 
psychiatric disability was "clearly beyond the stresses 
related to service only," noting that the veteran's history 
included evidence of relapses after service, which 
"indicates the nature of illness and its natural course."  
The Court found Dr. Rao's opinion problematic.  As reflected 
in the Joint Motion for Remand, the parties agree that Dr. 
Rao's opinion seems to reflect that at least some of the 
veteran's increased symptomatology may be related to service, 
and thus, clarified opinion is warranted.  On this point, in 
April 2004, Dr. K. Issacs, the veteran's treating 
psychiatrist, said: "It is very likely that the stress of 
the daily routine in the service was stressful enough to 
precipitate her psychotic episode."  That statement, too, 
could reasonably be interpreted to mean that at least the 
symptoms might have been exacerbated in service.  Thus, the 
medical issue, on remand after the Court's March 2006 order 
vacating the Board's July 2005 decision, is whether the 
underlying schizophrenia itself underwent chronic aggravation 
or worsening during the veteran's active duty period.      

In October 2006, the veteran underwent a VA compensation and 
pension (C&P) examination consistent with the Board's August 
2006 remand order.  The examiner, a VA physician's assistant 
who had reviewed the veteran's medical history documented in 
the claims file, concluded: "Based on current knowledge, 
literature and chart revieew (sic), it is at least more 
likely than not that [the veteran's] disabilty (sic) from the 
[schizophrenia] disorder became worsened or aggravated beyond 
the natural progression of the disorder during active duty."  
The examiner also said: "It is less likely than not that 
worsening that happened DURING HER SERVICE FROM OCTOBER 1969 
TO JUNE 1970 was only due to the natural progress of her 
neuropsychiatric disorder."  These two statements, read 
together, are favorable to the veteran's claim on the theory 
of aggravation of pre-existing schizophrenia during active 
service.       

In January 2007, the veteran underwent another C&P 
examination.  Dr. Schenker, a VA medical doctor said, in 
pertinent part: "As likely as not caused by or a result of 
her military stressors.  She was [diagnosed] prior to her 
service entrance and did well until approx 3 months when her 
symptoms became severe and required inpt [in-patient] 
treatment.  As noted, stressors will result in an 
exacerbation of her illness and these stressors resulted in 
an acute exacerbation of her illness."  Elsewhere in the 
report, the examiner said: "Stressors of any degree can 
result in an increase or exacerbation of her symptoms . . . 
Her stresssors (sic) during her military service can result 
in an increase or exacerbation of her symptoms much the same 
as any stressor in her present civilian life . . . [H]er 
military stresssors (sic) without proper treatment may have 
added to her illness . . ."  This opinion, generally 
speaking, seems to be favorable to the veteran and is not 
inconsistent with the statements of Drs. Rao and Isaacs, 
although, strictly construed, the examiner seems to be 
stating that an "acute" (as opposed to "chronic") 
"exacerbation" of the "symptoms" (as opposed to 
aggravation or worsening of underlying disease process 
itself) occurred.     

In March 2007, Dr. Schenker provided an addendum opinion to 
his January 2007 opinion.  He essentially concluded that it 
would be speculative to opine on whether aggravation occurred 
beyond the natural progress of the disease during active 
service because progression of the disease depends on the 
facts of each case - the stressors, and how the affected 
individual perceives and reacts to the stressors.   
  
In sum, various clinical opinions consistently indicate that 
it is possible or likely that the veteran's schizophrenia 
symptoms were exacerbated during active service.  And the 
record presents one clinical opinion that the veteran's 
disability due to schizophrenia likely became aggravated or 
worsened beyond the natural progress of the disease during 
active service.  That favorable opinion is not contradicted 
or challenged by other clinical evidence of record.  At most, 
other evidence indicates that it would be speculative to rule 
out the possibility of chronic aggravation; they did not 
opine that it did not occur, or is not likely to have 
occurred.  Therefore, the Board must conclude that the burden 
to show no aggravation has not been met.      

Finally, with the grant of service connection, it is evident 
that sufficient evidentiary development has occurred to 
result in such a decision.  Therefore, the Board need not 
discuss further VA compliance with duties to notify and 
assist.


ORDER

Service connection for schizophrenia is granted based on 
aggravation of a 
pre-existing psychiatric disorder.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


